Electronically Filed
                                                         Supreme Court
                                                         SCWC-30446
                                                         04-MAR-2014
                                                         02:12 PM




                             SCWC-30446

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

    MANUEL J. MENENDEZ, JR., Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (ICA NO. 30446; 1DTC-09-069033)

                         ORDER OF CORRECTION
                         (By: Pollack, J.)

             IT IS HEREBY ORDERED that the Summary Disposition

Order of the Court, filed on February 27, 2014, is corrected as

follows:

             1. On page 1:

             Change “1DTI-09-069033” to “1DTC-09-069033”

             The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this change.

             DATED: Honolulu, Hawai#i, March 4 , 2014.

                                    /s/ Richard W. Pollack